Exhibit 99.1 FOR IMMEDIATE RELEASE Date:July 18, 2007 Contact: Donald F. Holt, EVP/CFO (717) 920-5801, Fax (717) 920-1683 COMMUNITY RETURNS TO POSITIVE EARNINGS TREND Harrisburg, PA- Community Banks, Inc. (“Community”) (Listed on NASDAQ: CMTY) today reported second quarter net income of $10.9 million, including per share earnings of $0.44, which was equal to the performance recorded in the same period one year earlier.Net income and earnings per share for the first six months of 2007, however, were hampered by the March 31, 2007, recognition of securities losses that were attributed to Community’s portfolio restructuring initiative in the first quarter.The first quarter investment losses reduced year-to-date net income and earnings per share by $2.9 million and $0.12, respectively.Primarily as a result of the restructuring charge, year-to-date earnings per share performance for the first half of 2007 declined to $0.72 versus $0.88 for the first six months of 2006. The losses stemming from that initiative facilitated the reinvestment of investment sale proceeds into higher-yielding securities and contributed to the turnaround in second quarter earnings. On May 1, 2007, Community announced the signing of a definitive merger agreement with Susquehanna Bancshares, Inc., ("Susquehanna") pursuant to which Community will be merged with Susquehanna in a stock and cash transaction that was valued at approximately $860 million. Under the terms of the merger agreement, shareholders of Community will be entitled to elect to receive for each share of Community common stock they own, either $34.00 in cash or 1.48 shares of Susquehanna common stock. Community shareholders may elect to receive cash for some shares and stock for others, but all shareholder elections will be subject to allocation procedures that will result in the exchange of 90 percent of Community's common shares outstanding for shares of Susquehanna common stock and the remaining 10 percent of Community common shares outstanding for cash.The transaction will consolidate the companies' presence in southeastern Pennsylvania and the Mid-Atlantic region, particularly in the attractive York and Lancaster markets. The combined company will have over $12 billion in assets and approximately $2 billion in market capitalization, making it the 45th largest bank holding company in the United States. "We remain steadfast in our efforts to favorably position the Community franchise even as we continue to prepare for our upcoming affiliation with Susquehanna,” commented Eddie L. Dunklebarger, President and Chief Executive Officer.“Our return to more customary earnings trends in the second quarter is a tangible barometer of the efforts of our employees leading up to our expected merger later this year.We are also seeing some signs of a return to a more normalized interest rate environment, which we believe will help with our efforts to improve earnings over the next several months.” Community completed two mergers of its own effective April 1, 2007, and the results for the second quarter of 2007 reflect the combined results of both BUCS Financial Corp (BUCS) and East Prospect State Bank (East Prospect).BUCS’ four branches, located primarily in central Maryland, and East Prospect's single banking office in York County, have provided an important market extension into the desirable, adjacent Maryland market and bolstered Community’s position in the vibrant York County, Pennsylvania, market.With the completion of the two mergers, Community’s operating footprint boasts assets of $3.8 billion and 81 banking offices that extend throughout the center of Pennsylvania from the Pocono region into suburban Baltimore, Maryland.Community Banks, Inc., is the 8th largest financial services holding company headquartered in Pennsylvania and the largest financial institution headquartered in its capital city of Harrisburg. Community Banks, Inc. • 777 East Park Drive, 2nd Floor • Harrisburg, PA17111 • Phone 717-920-5800 Comparisons of operating performance in the second quarter are slightly distorted by the impact of the two mergers that occurred on April 1, 2007.However, a number of performance metrics serve to illustrate the more favorable operating results in the second quarter.Net interest margin, a primary driver of net interest income performance, remained stable at 3.72% despite the presence of a flat yield curve through most of the period.At the same time, non-interest income as a percent of total income improved to 26.8% compared to 24.9% in the first quarter of 2007 as Community continues its efforts to expand other sources of revenue.The efficiency ratio, which expresses non-interest expenses as a percent of total revenues, remained below 60%, at 58.2%, and served to illustrate Community’s ongoing efforts to keep operating expenses in line with revenue performance.Loan, total asset and deposit growth were all in the 11% to 12% range, though approximately half of the growth was attributed to the additional loans, assets and deposits brought on in the mergers.Nonetheless core growth in each of these categories was in the 5% to 6% range. Community experienced increases in the level of non-accrual loans, which grew from $12.5 million at December 31, 2006 to $19.0 million at June 30, 2007.Nearly one-half of the increase related to two seasoned credits which have been monitored over the past year.These loans are deemed to be adequately secured by underlying real estate collateral.A portion of the remaining increase was related to the absorption of the merged banks into Community’s stringent loan classification process. This press release contains “forward looking” information as defined by the Private Securities Litigation Reform Act of 1995, which is based on Community’s current expectations, estimates and projections about future events and financial trends affecting the financial condition of its business.These statements are not historical facts or guarantees of future performance, events, or results.Such statements involve potential risks and uncertainties and, accordingly, actual performance results may differ materially.Community undertakes no obligation to publicly update or revise forward looking information, whether as a result of new, updated information, future events, or otherwise. 2 COMMUNITY BANKS, INC. Selected Financial Information (Dollars in thousands, except per share data) (1) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Consolidated Summary of Operations: Interest income $ 56,703 $ 48,938 $ 108,942 $ 95,827 Interest expense 28,124 21,931 54,096 41,956 Net interest income 28,579 27,007 54,846 53,871 Provision for loan losses 700 650 2,000 1,150 Net interest income after provision for loan losses 27,879 26,357 52,846 52,721 Non-interest income: Investment management and trust services 1,603 1,088 3,048 2,101 Service charges on deposit accounts 4,677 2,855 7,673 5,386 Other service charges, commissions, and fees 2,257 1,903 4,285 3,603 Investment security gains (losses) 6 (4,388 ) 289 Trading activities losses (34 ) (34 ) Insurance premium income and commissions 1,063 1,117 2,239 2,045 Mortgage banking activities 694 580 1,242 1,048 Earnings on investment in life insurance 756 675 1,444 1,331 Other 232 319 823 1,124 Total non-interest income 11,248 8,543 16,332 16,927 Non-interest expenses: Salaries and employee benefits 13,069 11,251 25,078 22,669 Net occupancy and equipment expense 3,980 3,386 7,774 6,898 ATM user fees 774 556 1,387 839 Marketing expense 552 265 1,057 840 Telecommunications expense 612 566 1,137 1,117 Amortization of intangibles 811 702 1,472 1,356 Other 4,693 3,972 8,727 7,512 Total non-interest expenses 24,491 20,698 46,632 41,231 Income before income taxes 14,636 14,202 22,546 28,417 Income taxes 3,686 3,698 5,009 7,344 Net income $ 10,950 $ 10,504 $ 17,537 $ 21,073 Net loan charge-offs $ 1,389 $ 172 1,936 $ 327 Net interest margin (FTE) 3.72 % 3.94 % 3.73 % 3.96 % Efficiency ratio(2) 58.17 % 56.18 % 58.24 % 56.07 % Return on average assets 1.15 % 1.24 % 0.96 % 1.25 % Return on average stockholders’ equity 8.41 % 8.95 % 7.01 % 8.95 % Net operating (tangible) income(3) $ 11,478 $ 10,960 $ 18,493 $ 21,954 Operating return on average tangible assets(3)(4) 1.31 % 1.40 % 1.09 % 1.42 % Operating return on average tangible equity(3)(4) 18.72 % 20.59 % 15.69 % 20.35 % Consolidated Per Share Data: Basic earnings per share $ 0.44 $ 0.44 $ 0.73 $ 0.88 Diluted earnings per share $ 0.44 $ 0.44 $ 0.72 $ 0.88 Book value at end of period $ 20.85 $ 19.86 $ 20.85 $ 19.86 Tangible book value at end of period(4) $ 9.66 $ 8.91 $ 9.66 $ 8.91 3 COMMUNITY BANKS, INC. Selected Financial Information (Dollars in thousands, except per share data) (1) Consolidated Balance Sheet Data: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Average total loans $ 2,574,074 $ 2,312,900 2,489,770 2,301,503 Average earning assets 3,324,514 2,944,353 3,211,794 2,941,569 Average assets 3,805,794 3,391,908 3,675,714 3,387,583 Average tangible assets(4) 3,526,844 3,132,905 3,406,643 3,128,736 Average deposits 2,660,111 2,381,141 2,561,673 2,341,738 Average stockholders’ equity 522,409 470,695 504,767 474,580 Average tangible equity(4) 245,927 213,528 237,705 217,518 Average diluted shares outstanding 24,962,130 23,858,269 24,349,576 24,028,229 6/30/2007 vs. June 30, December 31, June 30, 6/30/2006 2007 2006 2006 % Change Assets $ 3,750,844 $ 3,496,370 $ 3,385,599 11 % Total loans 2,567,638 2,370,889 2,344,677 10 % Deposits 2,608,164 2,513,182 2,406,551 8 % Stockholders’ equity 517,193 486,161 465,760 11 % Common shares outstanding 24,805,534 23,519,041 23,455,475 6 % Non-accrual loans $ 19,032 $ 12,545 $ 11,492 66 % Loans renegotiated with borrowers 665 108 516 % Foreclosed real estate 2,122 37 108 NM Total non-performing assets 21,819 12,582 11,708 86 % Accruing loans 90 days past due 64 659 621 (90 )% Total risk elements $ 21,883 $ 13,241 $ 12,329 77 % Allowance for loan losses $ 25,010 $ 23,626 $ 23,788 5 % Asset Quality Ratios: Allowance for loan losses to total loans 0.97 % 1.00 % 1.01 % Allowance for loan losses to non-accrual loans 131 % 188 % 207 % Non-accrual loans to total loans 0.74 % 0.53 % 0.49 % Non-performing assets to total assets 0.58 % 0.36 % 0.35 % (1)Per share data reflect stock splits and stock dividends. (2)The efficiency ratio does not include net securities transactions. (3)Net operating (tangible) income excludes amortization of core deposit and other intangible assets, net of applicable income tax effects.A reconciliation of net income and net operating (tangible) income appears on page 5. (4)
